Citation Nr: 0507404	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  What evaluation is warranted for right knee 
patellofemoral pain syndrome from July 17, 2003?

2.  What evaluation is warranted for left knee patellofemoral 
pain syndrome from July 17, 2003?

3.  What evaluation is warranted for residuals of a left 
shoulder separation from July 17, 2003?

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for bilateral foot 
disability.

6.  Entitlement to service connection for scars and cysts on 
the back.

7.  Entitlement to service connection for chest pain.

8.  Entitlement to service connection for psychiatric 
disability.

9.  Entitlement to service connection for a refractive error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1999 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which, in pertinent part, granted 
service connection for bilateral patellofemoral pain 
syndrome, evaluating each knee as non-compensably disabling.  
In January 2004, the veteran, through his representative, 
submitted a notice of disagreement as to a December 2003 
rating decision to the extent that the decision denied 
entitlement to service connection for headaches, a bilateral 
foot disability, scars and cysts on the back, chest pain, and 
a psychiatric disability; a statement of the case addressing 
those issues has not been issued.  The veteran testified 
before the undersigned at a hearing held at the RO in July 
2004.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

At a July 2004 hearing before the undersigned, and prior to 
the promulgation of a decision in this appeal, the appellant 
withdrew the issues of entitlement to service connection for 
a refractive error, and the question what evaluation is 
warranted for residuals of a left shoulder separation from 
July 17, 2003.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issues of entitlement to service connection for a refractive 
error, and the question what evaluation is warranted for 
residuals of a left shoulder separation from July 17, 2003, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal to the issues of entitlement to 
service connection for a refractive error, and the question 
what evaluation is warranted for residuals of a left shoulder 
separation from July 17, 2003.  Hence, as to these issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on these issues and 
that portion of the appeal is dismissed.


ORDER

The appeal addressing the question of entitlement to service 
connection for a refractive error, and the question what 
evaluation is warranted for residuals of a left shoulder 
separation from July 17, 2003 is dismissed.


REMAND

In a December 2003 rating decision, the RO denied entitlement 
to service connection for headaches, a bilateral foot 
disability, scars and cysts on the back, chest pain, and a 
psychiatric disability.  In a January 2004 statement, the 
veteran (through his representative) disagreed with those 
determinations.  The record, however, shows that he has not 
been provided a statement of the case with respect to the 
issues of entitlement to service connection for these issues.  
Therefore, although the Board does not have jurisdiction to 
address the merits of the claims, they must be remanded for 
further development by the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Turning to the knee disorders, the veteran was last examined 
in connection with this appeal in August 2003.  At that time 
he reported experiencing intermittent knee effusion and 
indicated that he could no longer actively play sports.  He 
explained that he was able to run approximately two miles 
every other day without major discomfort.  He noted slight 
popping sounds in his knees when traversing stairs, and 
slight intra-articular discomfort with stooping and 
squatting.  He reported that he had not worked steadily since 
discharge.  

On examination, the examiner noted no knee swelling or 
effusion, no difficulty with squatting, and no indication of 
intra-articular or subpatellar crepitation.  The range of 
knee motion was within normal limits bilaterally, without any 
evidence of pain.  The examiner noted that the patellae were 
slightly hypermobile, but stable and without any ligamentous 
laxity.  The veteran exhibited a normal gait and was able to 
walk on his heels and toes, with normal heel-knee-shin 
coordination.  X-ray studies of the knees were within normal 
limits.

The examiner concluded that the veteran had slight 
hypermobility of the patellae, but no subluxability or any 
objective abnormality related to the knee joints.  The 
examiner further opined that the knee symptoms were a 
manifestation of chronic patellofemoral pain syndrome without 
any specific articular pathology.  The examiner concluded 
that despite the presence of slight knee discomfort, the 
veteran experienced no restriction of his regular running 
activities, and therefore did not have any indication of 
disability or obvious functional impairment.

VA treatment records on file for November 2003 to March 2004 
note historically that the veteran lacerated his knees prior 
to service, but are otherwise silent for any specific 
reference to right or left knee complaints or findings.  The 
records show that he was employed.

On file is a March 2004 statement by a VA physician, prepared 
in connection with the veteran's application for VA 
vocational rehabilitation benefits.  The physician reported 
treating the veteran since November 2003, and indicated that 
the appellant used braces for both knees when playing 
basketball.  The physician explained that the combination of 
the veteran's service-connected knee and left shoulder 
disabilities limited the appellant's ability to stand more 
than two hours straight without rest; to walk more than one 
hour at a time without rest; to bend or stoop more than one 
hour at a time without rest, to kneel or crawl more than a 
few minutes without rest; and to climb ladders or more than 
two flights of stairs at a time without rest.

At his July 2004 hearing, the veteran testified that he used 
knee braces prescribed by his VA physicians.  He complained 
of bilateral knee pain, swelling, instability, buckling, and 
incoordination.  He indicated that he no longer engaged in 
activities such as running or playing basketball, and that he 
was unable to walk even a mile.  He indicated that he was not 
currently employed.  The veteran reported that he was last 
treated for knee problems in March 2004, and that he was 
treated at the VA Medical Center (VAMC) in San Diego, 
California.

In the Board's opinion, the veteran's reported symptoms 
following the August 2003 VA examination, especially when 
considered in light of the March 2004 statement by the VA 
physician, raise a reasonable possibility that the 
appellant's right and left knee disorders have worsened in 
severity since August 2003.  The Board consequently finds 
that additional VA examination of the veteran would be 
helpful in the adjudication of the instant case.

In addition, it is unclear whether all available VA medical 
records have been obtained.  The treatment records on file 
(all of which appear to originate from the Mission Valley VA 
Outpatient Clinic) do not refer to the issuance of knee 
braces or treatment for knee disability, despite the 
statement by the March 2004 VA physician suggesting that the 
veteran does in fact receive VA treatment for his knee 
disorders.  The Board also notes that the veteran's VA 
vocational rehabilitation folder has not been associated with 
the claims file.  Further development is therefore required.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issues 
of entitlement to service connection 
for headaches, a bilateral foot 
disability, scars and cysts on the 
back, chest pain, and a psychiatric 
disability.  The veteran and his 
representative should be clearly 
advised of the need to file a timely 
substantive appeal with respect to 
the December 2003 rating decision.  
If the veteran thereafter submits a 
timely substantive appeal with 
respect to any or all of these 
issues, the RO should undertake any 
other indicated development.  If, 
and only if, a timely appeal is 
submitted, the issue(s) for which 
the timely substantive appeal has 
been submitted should be certified 
on appeal to the Board. 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to the claims of 
entitlement to a compensable rating 
for right and left knee 
patellofemoral pain syndrome since 
July 17, 2003.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by him 
which have not been secured 
previously.  In any event, the RO 
should obtain medical records for 
the veteran from the VAMC in San 
Diego, California, and from the 
Mission Valley VA Outpatient Clinic 
in San Diego, California, since July 
2003.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of 
this and ask them to provide a copy 
of the outstanding medical records.

4.  The RO should obtain the 
veteran's VA vocational 
rehabilitation folder and associate 
it with the claims file.

5.  After completing the above 
actions, the veteran should be 
afforded a VA orthopedic examination 
by a physician with appropriate 
expertise to determine the nature 
and severity of the claimant's right 
and left knee patellofemoral pain 
syndrome.  All indicated studies, 
including X-rays and range of motion 
studies, should be performed, and 
all findings should be reported in 
detail.  In accordance with the 
latest AMIE worksheets for rating 
orthopedic disorders the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of any knee disability 
due to a patellofemoral pain 
syndrome.  The extent of any right 
and left knee instability or 
subluxation should be noted.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups).  If feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.

The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected bilateral patellofemoral 
pain syndrome on his ability to 
work.  The rationale for all 
opinions expressed should be 
provided.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.  

6.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development action, as 
well as any other development that 
may be in order, to include securing 
any recent treatment records, has 
been conducted and completed in 
full.  The RO should review the 
examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.   

7.  The RO should then prepare a new 
rating decision and readjudicate the 
question what evaluations are 
warranted for right and left knee 
patellofemoral pain syndrome from 
July 17, 2003?  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, the RO 
must issue a supplemental statement 
of the case, and provide the 
appellant and his representative 
with an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



